This is a bill by three tenants in common of property against an agent employed by them to manage the property for an account of his agency extending through several years. The respondent, by answer, alleges that he has rendered full and detailed accounts of his agency at several different times, the last of them February 26, 1866, excepting that his compensation was only charged in the account last rendered up to May 10, 1865, and excepting also a charge which *Page 321 
he claims for some fence made by him; and he claims the benefit of these accounts as if pleaded; and the complainants have filed their replication.
Is this plea proved? Are the accounts entitled to be considered as stated accounts? The evidence satisfies us that they are entitled to be so considered as to all the matters covered by them.
If the complainants had desired to show errors, they should have amended their bill in order to do so.
In such case, whoever undertakes to show errors has the burden of proof upon him.
The decree, therefore, will be that the defendant account for all matters not covered by his accounts set forth in the answer by way of plea.
Decree accordingly.